Case 1:20-cr-00028-SPW-TJC Document 36 Filed 06/23/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FI LED
JUN 2 3 2020

Clerk, US District Court
District Of Montana

FOR THE DISTRICT OF MONTANA

 

a anne
UNITED STATES OF AMERICA
VS.
Maliyah Jae Chavez No. CR _20-28-BLG-SPW-TJC-1
DOB: 8/21/2001 PETITION TO OPEN JUVENILE RECORDS

SSN: XXX-XX-1582

Whereas the above-name defendant entered a plea of Guilty to the offense of Possession of Stolen

Firearms in violation of 18 U.S.C. § 922(j) and the court having ordered a Pre-Sentence
Investigation into the Defendant’s background, the Petitioner requests all juvenile records
pertaining to the Defendant, including Law Enforcement, County Probation, County Welfare, and

Department of Institutions records, be made available. wie. fe

U.S. Probation Officer

June 22, 2020
Date

Keke eK Oe Ke *

ORDER

Rak KR RRR KKK

THE COURT HAVING CONSIDERED THE AFOREMENTIONED PETITION; does hereby order
the release of pertinent juvenile records held by any Law Enforcement Agency, Probation Office,

Welfare Agency, or Department of Institutions to the Petitioner or authorized oo of the Adult
Probation and Parole Officer. /

United States District ae
d
a
Dated this ood day of Qecx g_ , 2020.

 
